Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about April 2, 2008, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree (two counts) and grand larceny in the fourth degree, and placed him on probation for a period of 18 months, with community service and restitution, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. Appellant’s intent to take part in a robbery can be inferred from the fact that he kicked the victim in the mouth immediately after other participants took the victim’s property and knocked him down. There is nothing in the record to support appellant’s present suggestion that the incident was an “altercation” in which someone incidentally took property. “There was no evidence of any motive for appellant’s unprovoked attack on the victim other than robbery” (Matter of Eliazar G., 4 AD3d 157, 158 [2004]; see also Matter of Horatio B., 240 AD2d 197 [1997]). Concur—Tom, J.P., Saxe, DeGrasse and Richter, JJ.